
	

115 HR 3071 : Federal Acquisition Savings Act of 2017
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3071
		IN THE SENATE OF THE UNITED STATES
		November 14, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require executive agencies to consider equipment rental in any cost-effectiveness analysis for
			 equipment acquisition, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Acquisition Savings Act of 2017. 2.Cost-effectiveness analysis of equipment rental (a)Cost-Effectiveness analysis of equipment rental (1)In generalWith respect to any cost-effectiveness analysis for equipment acquisition conducted on or after the date that is 180 days after the date of the enactment of this Act, the head of each executive agency shall consider equipment rental in such cost-effectiveness analysis.
 (2)Federal Acquisition RegulationThe Federal Acquisition Regulation shall be revised to implement the requirement under paragraph (1).
 (b)Study of cost-Effectiveness analysisNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a comprehensive report on the decisions made by the executive agencies with the highest levels of acquisition spending, and a sample of executive agencies with lower levels of acquisition spending, to acquire high-value equipment by lease, rental, or purchase pursuant to subpart 7.4 of the Federal Acquisition Regulation.
 (c)DefinitionsIn this section: (1)Equipment rentalThe term equipment rental means the acquisition of equipment by contract from a commercial source for a temporary period of use with no fixed duration.
 (2)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40, United States Code.  Passed the House of Representatives November 13, 2017.Karen L. Haas,Clerk. 